DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The instant Office Action is in response to Applicant’s arguments filed on 4/6/2022.
Claims 1-3, 5-8, 10-13, 15-18 and 20 are pending. Claims 1, 6, 11 and 16 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 was filed before the mailing of a first office action after filing of a request for continued examination under 37 CFR 1.114. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with the amendment in Remark.
--In response, new grounds of rejection are made based on the combination of Sayana and Ko for the amended claim limitations.  Upon further consideration, Sayana still applies to a portion of the independent claims because the amendment does not change the scope of this portion and Sayana discloses a second resource set as in the mapping below.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sayana et al (US 2012/0213261) in view of Ko et al (US 2010/0254471).
Regarding claims 1, 6, 11 and 20, Sayana discloses a method performed by a terminal in a wireless communication system and similar scopes, the method performed by the terminal comprising:
receiving, from a base station, control information configuring a plurality of channel state information (CSI) resource sets for a CSI reporting (par 37, par 41, par 67; e.g. BS transmits configuration information that identifies CSI reference signal configurations), wherein each of the plurality of CSI resources sets comprises a first resource set including a CSI reference signal (CSI-RS) resource for channel measurement (fig. 8, fig. 9, par 50-52; e.g. a first subset can be non-zero-power reference signals for channel measurement performed by UE), and a second resource set including a CSI-RS resource for interference measurement (fig. 8, fig. 9, par 54; e.g. the UE measures on a second subset of non-zero-power reference signals, wherein the second subset of non-zero-power reference signals do not belong to the first subset of non-zero-power reference signals. UE will need to include the measurement on the second subset of non-zero-power reference signals in the total interference measurement);
receiving, from the base station, downlink control information (DCI) including a CSI request for a CSI resource set among the plurality of CSI resource sets (par 65-69; e.g. BS transmits configuration information that identifies CSI reference signal configurations for channel and interference measurements);
generating a CSI for the CSI reporting based on the received reference signal (par 70; e.g. based on measurements associated with the set of non-zero power or at least one zero-power reference signals, a report can be determined by UE), and
transmitting, to the base station, the CSI (par 70; e.g. BS receives feedback information reported by UE).
The reference does not explicit disclose:
wherein the control information includes information on a power offset between a physical downlink shared channel (PDSCH) and the CSI-RS resource for interference measurement of the second resource set;
receiving, from the base station, a reference signal on the CSI resource set corresponding to the CSI request.
However, Ko discloses:
wherein the control information (par 151; e.g. control information in a PDCCH) includes information on a power offset between a physical downlink shared channel (PDSCH) and the CSI-RS resource for interference measurement of the second resource set (par 110; BS determines parameters to report the Tx power for the RS and the data to a UE; par 114; a ratio of PDSCH EPRE to cell-specific RS EPRE among PDSCH REs; hence a power offset or ratio between RDSCH and RS; also see par 147, par 169);
receiving, from the base station, a reference signal on the CSI resource set corresponding to the CSI request (par 143; e.g. CSI-RS is a reference signal transmitted in downlink transmission; it is understood, UE may receive CSI-RS from BS).
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Ko with the system of Sayana. One is motivated as such to provide proper power control to obtain correct channel estimation (Ko, par 139).

Regarding claims 2, 7, 12 and 17, Sayana discloses:
wherein the control information further includes:
first frequency information (par 43; frequency for the RE), first time information (par 43; time for the RE), and first antenna port (par 44, par 53-54; antenna port for the RE, also see fig. 8/9) information of identifying at least one CSI-RS resource of the first resource set (par 43; i.e. identifying the RE for the corresponding CSI-RS), and
second frequency information (par 43; frequency for the RE), second time information (par 43; time for the RE), and second antenna port (par 44, par 53-54; antenna port for the RE, also see fig. 8/9) information of identifying at least one CSI-RS resource of the second resource set (par 43; i.e. identifying the RE for the corresponding CSI-RS).

Regarding claims 3, 8, 13 and 18, Sayana discloses:
wherein the first frequency information indicates resource blocks (RBs) for the at least one CSI-RS resource of the first resource set, and where the second frequency information indicates RBs for the at least one CSI-RS resource of the second resource set (par 42, par 65; the REs for the CSI-RS configuration information are scheduled by one of resource blocks 540; also see fig. 8/9).

Regarding claims 5, 10, 15 and 20, Sayana discloses:
wherein the CSI is transmitted to the base station based on the CSI request (par 70; e.g. BS receives feedback information reported by UE, hence in response to a CSI measurement request).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619